IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-19-00278-CV

CITY OF ROBINSON, A MUNICIPAL CORPORATION,
                                    Appellant
v.

ALTON JAY LEUSCHNER AND NINA JUNE LEUSCHNER,
                                    Appellees



                            From the 170th District Court
                              McLennan County, Texas
                             Trial Court No. 2018-1063-4


                                       OPINION


       The City of Robinson (the City) brings this interlocutory appeal challenging the

trial court’s denial of the City’s plea to the jurisdiction. We will reverse.

                           Factual and Procedural Background

       Alton and Nina Leuschner (the Leuschners) have owned and resided in a home

located in Robinson, Texas, since 1987.        In January 2000, the City completed the

construction of a sewer lift station located near the Leuschners’ home as part of a sewer
system reroute of the South Pond sewer treatment plant. Once the lift station was

brought into service, the Leuschners noticed a foul sewer odor in and around their home.

According to the Leuschners, the sewer odor varies but has been continuous since the lift

station was put into service. The Leuschners complained to the City early on about the

odors and ultimately filed a lawsuit against the City in March 2018. The City filed a plea

to the jurisdiction alleging that the Leuschners had failed to invoke the trial court’s

jurisdiction on their nuisance, constitutional takings, and tort claims. In the Leuschners’

live pleading at the time of the hearing on the City’s plea to the jurisdiction, their second

amended original petition filed June 28, 2019, 1 the Leuschners assert the following

specific claims for relief: (1) that the Leuschners’ property had been taken under article

one, section seventeen of the Texas Constitution resulting in damages; (2) that the sewer

odor constituted a permanent nuisance and nuisance per se resulting in damages; (3) that

the Leuschners were entitled to recover exemplary damages due to the City’s “fraudulent

negligence and/or gross negligence”; (4) that the trial court enter an injunction against the

City requiring that the odor be remedied and that the City cease the infringing activity;

and (5) that the City be estopped from asserting the defense of limitations because the

Leuschners relied on the City’s representations and that the limitations period began

running anew because the City acknowledged the justness of the Leuschners’ claims. The




1The clerk’s record before us reflects that the Leuschners filed a second amended original petition on June
25, 2019, and a second amended original petition on June 28, 2019.

City of Robinson v. Leuschner                                                                       Page 2
Leuschners’ brief states that they are not bringing claims against the City under the Texas

Tort Claims Act and that their allegations of fraud, negligence, and promissory estoppel

are asserted as a basis for tolling limitations.

                                        Applicable Law

PLEA TO THE JURISDICTION

       We have jurisdiction to review an interlocutory order of a trial court granting or

denying a plea to the jurisdiction by a governmental unit. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a)(8). We review the trial court’s ruling on a plea to the jurisdiction

under a de novo standard. See Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228

(Tex. 2004).

       A plea to the jurisdiction is a dilatory plea, filed to defeat a cause of action without

regard to whether the claims asserted have merit. Wheelabrator Air Pollution Control, Inc.

v. City of San Antonio, 489 S.W.3d 448, 453 (Tex. 2016). “The purpose of a dilatory plea is

not to force the plaintiffs to preview their case on the merits but to establish a reason why

the merits of the plaintiffs’ claims should never be reached.” Bland Indep. Sch. Dist. v.

Blue, 34 S.W.3d 547, 554 (Tex. 2000).

       A trial court’s jurisdiction is challenged by a plea to the jurisdiction based on

sovereign immunity. Miranda, 133 S.W.3d at 225–26. “Sovereign immunity protects the

state and its various divisions, such as agencies and boards, from suit and liability,

whereas governmental immunity provides similar protection to the political subdivisions


City of Robinson v. Leuschner                                                           Page 3
of the state, such as counties, cities, and school districts.” Travis Cent. Appraisal Dist. v.

Norman, 342 S.W.3d 54, 57–58 (Tex. 2011). A waiver of immunity must be made by clear

and unambiguous language. Univ. of Tex. Med. Branch at Galveston v. York, 871 S.W.2d

175, 177 (Tex. 1994). Without a waiver, courts have no jurisdiction to adjudicate any claim

against a municipality. City of Houston v. Carlson, 451 S.W.3d 828, 830 (Tex. 2014) (citing

Reata Constr. Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex. 2006)).

       A plea to the jurisdiction can challenge whether the plaintiff has alleged facts that

affirmatively demonstrate the court’s jurisdiction to hear the case, or it can also challenge

the existence of jurisdictional facts. Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d

629, 635 (Tex. 2012). A plaintiff in a suit against a governmental unit “must affirmatively

demonstrate the court’s jurisdiction by alleging a valid waiver of immunity.” Dallas Area

Rapid Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003). The plaintiff bears the burden of

alleging facts that affirmatively demonstrate that the trial court has subject matter

jurisdiction over a case. Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.

1993). Where a plea to the jurisdiction challenges the existence of jurisdictional facts, the

court can consider evidence as necessary to resolve any dispute over those facts. Garcia,

372 S.W.3d at 635. The evidence considered by the court may implicate both the subject

matter jurisdiction of the court and the merits of the case. Id.

       If the evidence creates a fact question regarding the jurisdictional issue,
       then the trial court cannot grant the plea to the jurisdiction, and the fact
       issue will be resolved by the fact finder. However, if the relevant evidence


City of Robinson v. Leuschner                                                            Page 4
       is undisputed or fails to raise a fact question on the jurisdictional issue, the
       trial court rules on the plea to the jurisdiction as a matter of law.

           We acknowledge that this standard generally mirrors that of a
       summary judgment under Texas Rule of Civil Procedure 166a(c).

Miranda, 133 S.W.3d at 227–28.

INVERSE CONDEMNATION AND TAKINGS

       The Texas Constitution waives governmental immunity with respect to inverse-

condemnation claims. Carlson, 451 S.W.3d at 830 (citing City of Dallas v. VSC, LLC, 347

S.W.3d 231, 236 (Tex. 2011)). An inverse-condemnation claim is based upon a viable

allegation of a taking. Id. (citing Hearts Bluff Game Ranch, Inc. v. State, 381 S.W.3d 468, 476

(Tex. 2012)). A taking is defined as the acquisition, damage, or destruction of property

via physical means. Id. at 831. A properly pled inverse-condemnation claim must allege

an intentional government act that resulted in the uncompensated taking of private

property. Id. (citing City of Abilene v. Burk Royalty Co., 470 S.W.2d 643, 647 (Tex. 1971)).

       “[T]he government’s ‘mere negligence which eventually contributes to the

destruction of property is not a taking’; rather, the government must act intentionally.”

City of San Antonio v. Pollock, 284 S.W.3d 809, 820 (Tex. 2009) (quoting City of Tyler v. Likes,

962 S.W.2d 489, 504–05 (Tex. 1997)).          The requirement that the government act

intentionally “is rooted in the constitutional provision that a compensable taking occurs

‘only if property is damaged or appropriated for or applied to public use.’” Id. “When

damage is merely the accidental result of the government’s act, there is no public benefit


City of Robinson v. Leuschner                                                             Page 5
and the property cannot be said to be taken or damaged for public use.” City of Dallas v.

Jennings, 142 S.W.3d 310, 313 (Tex. 2004) (internal quotations and emphasis omitted). The

limitation that the taking be for public use “is the factor which distinguishes a negligence

action from one under the constitution for destruction.” Pollock, 284 S.W.3d at 820–21

(internal quotations omitted).

       For purposes of article I, section 17, a governmental entity acts intentionally
       if it knows either “that a specific act [was] causing identifiable harm” or
       “that the specific property damage [was] substantially certain to result
       from” the act. A governmental entity is substantially certain that its actions
       will damage property only when the damage is “necessarily an incident to,
       or necessarily a consequential result of the [entity’s] action.” The
       government’s knowledge must be determined as of the time it acted, not
       with benefit of hindsight.

Id. at 821 (footnotes and citations omitted); see Jennings, 142 S.W.3d at 314.

                        Jurisdictional Pleadings and Facts Presented

       Paragraph eleven of the Leuschners’ June 28, 2019 second amended original

petition alleges the constitutional taking by the City as follows:

              The Defendant knew the Plaintiffs’ home would be damaged and
       that the Defendant was substantially certain that rerouting the sewer line
       would eliminate odors. The damages to Plaintiffs’ property rose to the level
       of a constitutional taking under Texas Constitution Article 1, §17. Plaintiffs’
       property had been taken and damaged for public use without
       compensation being paid. The Defendant physically damaged Plaintiffs’
       property in order to confer a public benefit, and the City is liable under the
       constitution. The City knew that the specific property damage was
       substantially certain to result from the government action, and the damage
       is necessarily an incident or necessarily a consequence as a result of a
       government action. The act of the Defendant was one in which the damage
       was so obvious that the consequence amounts to deliberate infliction of
       harm for the purpose of carrying out the government project. Defendant
City of Robinson v. Leuschner                                                            Page 6
       intentionally causing damage includes knowledge that the damages were
       substantially certain to result from the conduct, for the Defendant knew an
       invasion of Plaintiffs’ use and enjoyment of land was substantially certain
       to result from the City’s conduct and the invasion was intentional.

       The City’s plea to the jurisdiction presented evidence to support the argument that

the City’s act was not intentional, in the context of a constitutional takings claim, which

included affidavits, discovery responses, city business records, deposition testimony,

letters, and an email. The City presented an affidavit from Bob Wallace, who was City

Engineer and Project Manager for the planning and construction of the lift station.

Wallace stated that the plans and specifications for the system and lift station met or

exceeded the professional standards and practices at the time for the project. Wallace’s

affidavit included the following, in relevant part:

       Prior to the installation and initial operation of the Moonlight Drive Lift
       Station, I can state from personal knowledge there was no notice,
       indication, or knowledge that the system or the Moonlight Drive Lift
       Station would cause excessive odors or otherwise adversely affect nearby
       properties. It was anticipated at the time of the installation of the system
       and the Moonlight Drive Lift Station that the system and lift station would
       function without causing excessive odors or adversely affecting nearby
       properties. There was no indication in the plans or specifications for the
       system that the system or the Moonlight Drive Lift Station would cause
       excessive odors or otherwise adversely affect nearby properties.

              If, prior to the construction or operation of the Moonlight Drive Lift
       Station, I had knowledge or if I believed that the system or the lift station
       would cause excessive odors or otherwise adversely affect nearby
       properties, I would have disclosed that to the City of Robinson. As the City
       Engineer and the President of the Wallace Group, Inc. and Project Manager
       for the project, if there had been any indication or notice to the City or
       knowledge by City staff or elected officials prior to the construction or
       operation of the Moonlight Drive Lift Station that the system or lift station
City of Robinson v. Leuschner                                                          Page 7
       would cause excessive odors or otherwise adversely affect nearby
       properties, I would have been aware of it. I am not aware of any such
       knowledge or notice to the City of Robinson or knowledge by City staff or
       elected officials prior to the construction or operation of the Moonlight
       Drive Lift Station that the system or lift station would cause excessive odors
       or otherwise adversely affect nearby properties.

       In addition, the City presented the affidavit of Dale Pattillo, the City’s former

public works director, who worked for the City during the planning and construction of

the lift station and sewer system reroute. In his affidavit, he states that he consulted with

Bob Wallace regarding Wallace’s plans for the proposed alternatives to issues with the

South Pond sewage treatment plant. Pattillo added that he was present at the city council

meetings when Wallace’s plans were discussed and approved. Pattillo stated that while

the lift station was under construction, he was often onsite, and once the construction was

complete, and it was turned over to the City, he was responsible for operation of the lift

station. Pattillo states that if there had been any indication or notice to the City, its staff,

or officials prior to the construction or operation of the lift station that it would cause

offensive odors or adversely affect nearby properties, he would have been aware of it

because of his position with the City. Pattillo adds: “Prior to the installation and initial

operation of the [lift station], I can state from personal knowledge there was no notice,

indication, or knowledge by the City that the [lift station] would cause offensive odors or

otherwise adversely affect nearby properties.” Only after the lift station was put into

operation, Pattillo states, did the City become aware of any issues or complaints



City of Robinson v. Leuschner                                                            Page 8
regarding offensive odors. Pattillo concludes that the City has made numerous attempts

to fix any odors emanating from the lift station.

       The City also presented the affidavit of Greg Hobbs, the former water distributions

superintendent who served as such during the planning and installation of the lift station.

Hobbs details that he consulted with Wallace regarding design of the lift station, was

present onsite during the lift-station construction, and was present onsite often in the

years following construction of the lift station. Hobbs reinforces that issues concerning,

or complaints about, offensive odors near the lift station began immediately after the lift

station went into operation and that there was no notice, indication, or knowledge that

the lift station would cause offensive odors or adversely affect nearby properties.

Furthermore, Hobbs provides that it was anticipated that the lift station would function

without causing offensive odors or adversely affecting nearby properties at the time it

was installed.

       The Leuschners objected to portions of the affidavits of Robinson City Manager

Craig Lemin and Robinson Utilities System Director Greg Hobbs that were exhibits to the

City’s plea to the jurisdiction.   The Leuschners objected to Craig Lemin’s affidavit,

complaining that it fails to establish personal knowledge, fails to affirmatively state that

the facts are true and correct, and includes conclusory statements. The Leuschners’

objections to Greg Hobbs’s affidavit complain that it fails to affirmatively state that the

facts are true and correct.


City of Robinson v. Leuschner                                                         Page 9
       Defects in the form of affidavits are not grounds for reversal unless specifically

pointed out by objection by an opposing party with opportunity, but refusal, to amend.

See TEX. R. CIV. P. 166a(f). “Among the objections that may be raised at trial regarding the

form of an affidavit are: (1) lack of personal knowledge; (2) hearsay; (3) statement of an

interested witness that is not clear, positive, direct, or free from contradiction; and (4)

competence.” Rockwall Commons Assocs., Ltd. v. MRC Mortg. Grantor Tr. I, 331 S.W.3d 500,

507 (Tex. App.—El Paso 2010, no pet.) (citing Stewart v. Sanmina Tex. L.P., 156 S.W.3d 198,

207 (Tex. App.—Dallas 2005, no pet.)). Even if an affidavit is properly objected to, it will

remain part of the evidence unless there is a written, signed order sustaining the

objection. See Peerenboom v. HSP Foods, Inc., 910 S.W.2d 156, 160 (Tex. App.—Waco 1995,

no writ). However, if the defect is one of substance, the defect cannot be waived by failure

to object or obtain a written order. Id. Substantive defects include affidavits that contain

legal or factual conclusions. Stewart, 156 S.W.3d at 207. Conclusory statements do not

provide the underlying facts to support the conclusion. Weech v. Baptist Health Sys., 392

S.W.3d 821, 826 (Tex. App.—San Antonio, 2012, no pet.).             Affidavits containing

conclusory statements are not proper proof if there are no facts to support the

conclusions. Id. Factual conclusions, opinions, and subjective beliefs unsupported by

evidence are defects in substance and may be raised for the first time on appeal. Id; see

Choctaw Props., L.L.C. v. Aledo I.S.D., 127 S.W.3d 235, 241 (Tex. App.—Waco 2003, no pet.).

Thus, “there is no need to object to the erroneous introduction of incompetent evidence


City of Robinson v. Leuschner                                                        Page 10
either to preserve the error in its admission or to ensure it is not treated as some

evidence.” Mathis v. Bocell, 982 S.W.2d 52, 60 (Tex. App.—Houston [1st Dist.] 1998, no

pet.) (internal quotations omitted). An objection to substance can be raised for the first

time on appeal. Peerenboom, 910 S.W.2d at 160. We must first determine the type of defect,

if any, contained in the affidavit before conducting our analysis.

       We will address jointly the Leuschners’ objections that Hobbs’s and Lemin’s

affidavits are deficient because they do not recite that the facts stated therein are true and

correct. An affidavit that does not affirmatively state that the facts contained therein are

true and correct is a form defect that can be waived. See Watts v. Hermann Hosp., 962

S.W.2d 102, 105–06 (Tex. App.—Houston [1st Dist.] 1997, no pet.). The record before us

reflects that the Leuschners did not obtain a ruling on their objections to Hobbs’s and

Lemin’s affidavits and did not have the trial court enter a written, signed order sustaining

the objections. See Peerenboom, 910 S.W.2d at 160. Because the objection was waived, and

it was the Leuschners’ sole objection to Hobbs’s affidavit, the affidavit will remain part

of the evidence.

       We will now consider the Leuschners’ remaining objections to Craig Lemin’s

affidavit that alleges lack of personal knowledge and improper conclusory statements.

Lemin’s affidavit provides: “Based on the City Council minutes, the plans, and the

contract documents I have reviewed, the City relied on these professionals to design and

implement the construction of the Moonlight Drive Lift Station.” This specific language


City of Robinson v. Leuschner                                                          Page 11
in Lemin’s affidavit was objected to by the Leuschners. Lemin’s affidavit states that he

has knowledge of the facts stated therein, “either through personal knowledge or based

on the records of the City of Robinson.” The specific provision objected to is Lemin’s

assertions based on his review of City Council minutes, plans, and contract documents.

The records reviewed by Lemin were not clearly identified or proven up as business

records. We therefore conclude that the portions of Lemin’s affidavit that consisted of

conclusions based only upon hearsay do not constitute competent evidence because they

are substantively defective. See McCrary v. City of Odessa, 482 S.W.2d 151, 152 (Tex. 1972).

        The Leuschners’ general objection to Limen’s lack of personal knowledge is an

objection to form and was waived by not obtaining a ruling. See Grand Prairie Indep. Sch.

Dist. v. Vaughan, 792 S.W.2d 944, 945 (Tex. 1990) (per curiam).

                                                Analysis

        The Leuschners concede that the underlying facts of the case are largely

undisputed. We will only address the claims that are subject to dismissal under the City’s

plea to the jurisdiction. 2

        As stated earlier our review of the City’s plea to the jurisdiction mirrors that of a

traditional summary judgment motion. See Miranda, 133 S.W.3d at 228, see also TEX. R.

CIV. P. 166a(c). Initially, the City must carry the burden to meet the summary judgment



2Because we lack jurisdiction, the trial court’s denial of the City’s no-evidence and traditional motions for
summary judgment will not be reviewed. See City of Robinson v. Leuschner, No. 10-19-00278-CV (Tex.
App.—Waco Oct. 16, 2019, order); see also TEX. R. APP. P. 47.1, 47.4.

City of Robinson v. Leuschner                                                                       Page 12
proof standard for its allegation that the trial court lacks jurisdiction. See Garcia, 372

S.W.3d at 635. Here, the City presented evidence that the offensive odors occurred only

after the lift station began operations and that the design, planning, and construction of

the lift station did not contemplate offensive odors. The evidence reveals the City did not

have notice or knowledge that the system would cause offensive odors prior to the

construction or operation of the lift station.      For the City’s acts to be considered

intentional, it must know either “that a specific act [was] causing identifiable harm” or

“that the specific property damage [was] substantially certain to result from” the act. See

Pollock, 284 S.W.3d at 821. The City is considered to be “substantially certain” that its acts

will damage property only when the damage is “necessarily an incident to, or necessarily

a consequential result of the [entity’s] action.” See id. Furthermore, the City’s knowledge

must be determined as of the time it acted, not with benefit of hindsight. See id.

       We conclude the City met its burden of proof, thus requiring the Leuschners to

show that a disputed material fact exists regarding the jurisdictional issue. See Garcia,

372 S.W.3d at 635. The Leuschners have not produced facts or evidence that the City, at

the time the City took action planning, constructing, or initiating operation of the lift

station, knew the station would cause identifiable harm by the production of offensive

odors and any resulting damages. Additionally, the Leuschners have not produced facts

or evidence that the City, at the time the City took action planning, constructing, and

initiating operation of the station, knew the specific property damage was substantially


City of Robinson v. Leuschner                                                          Page 13
certain to result from its actions. In fact, all the evidence is to the contrary. Once the

offensive odors occurred, the City attempted to remedy the odor problem by adding

chemicals into the well at the lift station and purchased equipment designed to alleviate

the odors at the lift station. Lemin testified in his deposition that the odor is caused by

the distance and time raw sewage remains in the sewer line between another lift station

and the lift station adjacent to the Leuschners’ home.

        Mr. Leuschner, in his deposition testimony, stated he spoke with some of the

workers who installed the lift station and was told the equipment was state-of-the-art and

that they would never smell anything.        Mr. Leuschner conceded in his deposition

testimony that he did not have any evidence that the City was substantially certain that

the sewer lift station and sewer system were going to produce an odor or that the City

knew the lift station would cause the odor before it was constructed and in operation.

Mr. Leuschner’s post-deposition affidavit was presented with his response to the City’s

plea to the jurisdiction in which he asserted that during his deposition he did not know

the precise legal meaning of the term “evidence.” The affidavit was unchallenged by the

City.

        Because the Leuschners have failed to raise a fact question on the jurisdictional

issue of intent, we conclude, as a matter of law, that they have failed to present evidence

that creates a genuine issue of material fact that the City’s acts were intentional thereby

failing to invoke the trial court’s jurisdiction over the Leuschners’ constitutional takings


City of Robinson v. Leuschner                                                        Page 14
claim. Furthermore, because the Leuschners have not asserted any other grounds for

waiver of immunity, we conclude that the City is immune from the plaintiffs’ nuisance

and nuisance per se claims.

        The order of the trial court denying the plea to the jurisdiction is reversed and the

Leuschners’ nuisance claim, nuisance per se claim, and constitutional takings claim are

dismissed with prejudice.




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose 3
       (Chief Justice Gray dissenting)
Reversed and rendered
Opinion delivered and filed October 6, 2021
[CV06]




3The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.

City of Robinson v. Leuschner                                                                     Page 15